Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2020 has been entered.


Status of Claims

	Amendments filed 06/10/2020 is acknowledged.    Claims 1-20 are pending.  Claims 15-20 remain withdrawn from further consideration as being drawn to non-elected groups.  
	Claims 1-14 are under consideration.

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):



Claim 1, and claims dependent thereupon,   are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

A.	Claim 1 now comprises two steps which address determining perfusion:
(1)

    PNG
    media_image1.png
    99
    613
    media_image1.png
    Greyscale

and 
(2) 

    PNG
    media_image2.png
    136
    624
    media_image2.png
    Greyscale



First, it is not clear whether the last step has any relation to the first step – does it contribute to/modify the determining in step (1)?
Second, step (1) is drawn to determining of perfusion of the tissue, whereas the objective of the method, and of the last method step (2), is drawn to determining
capillary network.  Please clarify if tissue and capillary network are considered to be the same or different.

B.	With regard to the last added step of claim 1, it is unclear what is “a desired portion” of capillary network, and whether “determining perfusion of a desired portion of capillary network” addressed in the last method step is equivalent to the objective of “determining perfusion in a capillary network” addressed in the preamble of the claim.


C.	In equation in the last step of claim 1 addresses

    PNG
    media_image2.png
    136
    624
    media_image2.png
    Greyscale

 the meaning of the variable λ is unclear as it is not defined in the claim.  It is noted that specification, p.9,top, states that “it was tested that λ is equal to 1; however, it is unclear whether what “was tested” is a limited embodiment or general rule, and one skilled in the art will not be appraised of metes and bounds of the invention.
--
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:


Claims 1–14 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be 

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

1 , determining perfusion, comparing calculated and baseline perfusion.  Dependent claims address further steps drawn to mental processes, such as calculating total flow (claims 3,11), engineering tissue (claim 6), determining drug dosage (claim 8). 

 Mathematical concepts recited in the claims include calculating perfusion, calculating total blood flow, scaling the perfusion data. The specification (p. 8) indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation. 
Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 
The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial 

 In the instant case, the judicial exception is not integrated into a practical application because the claims only recite, if any,  additional elements which are data gathering, and/or insignificant pre- or post-solution activity.  
Obtaining an image or a sample is a pre-solution activity directed to aspects of the information being analyzed

Additional further step of “treating tissue having suboptimal perfusion” is based on  the step of “comparing the calculated perfusion of the targeted tissue to a baseline normal perfusion to identify targeted tissue having suboptimal perfusion”, i.e., determining whether the tissue perfusion is suboptimal or not – in the latter case, no “treating tissue having suboptimal perfusion”  is needed.  Thus, the claims encompass embodiment wherein there will be no additional step of treatment, and the claimed invention does not necessarily pertain to a potential improvement in technology or technical field.



The steps of histologic determination or imaging determination of capillary density or number, as addressed in claims 5,13,14 and claim 7, respectively, are drawn to insignificant pre-solution activity of data gathering. The additional element of using a 

Thus, each additional element is viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection.

Step 2B
Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

With regard to obtaining images or samples, obtaining images or samples for determining tissue perfusion is  well-understood, routine and conventional activity.   See Funk et al. (Anesthesiology, (1995 Apr) Vol. 82, No. 4, pp. 975-982) or Bihan et al. (MAGNETIC RESONANCE IN MEDICINE 27, 171-178, 1992), for example.  Likewise, those skilled in the art would understand that treating a tissue having suboptimal perfusion is a widely accepted, well-understood, routine and conventional activity used  

With regard to determining capillary density, determining capillary density as in claim 1 is viewed as a step drawn to a judicial exception as it is not limited to in vitro steps.  

With regard to claims 5, 13,14 addressing determining capillary density histologically,  it is widely accepted in the art that  a step of histologic capillary density or number measurements  is a well-understood, routine and conventional activity  - see, for example, Graham et al. The Journal of surgical research, 1989, Vol. 47, No. 4, p. 341), US 20060194776 (paragraph 131), US-20040029270 (paragraph 80,81).   Likewise, determining capillary density or number from a produced image, as in claim 7, is also a well-understood, routine and conventional activity – see, e.g., US 3790703, 5730850, 6571117.  Thus, such additional limitations are insufficient – primarily because the limitations “set forth well-understood, routine and conventional activity” and are drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.


Response to arguments



103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  


		Applicant’s arguments have been considered but are deemed moot in view of the new ground of rejections.


Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Funk et al. (Anesthesiology, (1995 Apr) Vol. 82, No. 4, pp. 975-982) or Bihan et al. .


Bihan et al. teach non-invasively determining perfusion based on imaging studies.  Bihan et al. teach that capillary perfusion is based on blood flow in the tissue and depends on capillary network density and geometry. P. 172. The volumetric blood flow, is based on measurement in each voxel that is integrated to show total blood flow into the whole organ. The blood flow through the voxel is linearly correlated with the total capillary cross section (i.e., number of capillaries) on the inlet to the voxel. p. 174, first full paragraph. A voxel of linear dimension a has a volume and mass scaling as a3. The absolute blood flow BF (ml/min) passing through the voxel is vs, where v is blood velocity and s is the total capillary cross section on the voxel entry side. The normalized volumetric flow rate or blood flow (in ml/min/ 100 g) measured in the voxel, which is proportional to vs/a3, scales as v/a. A logical normalization quantity would then be the section of entry of flow ( a 2 ) , resulting in the cerebral blood flow.  P. 174.

Funk et al. (Anesthesiology, (1995 Apr) Vol. 82, No. 4, pp. 975-982) teach  quantitative video image analysis to determine tissue perfusion of muscle tissue.  An image of the target tissue is obtained and capillary density in the segment of interest is 

With regard to the added limitation addressing scaling data to determine perfusion of a particular segment of capillary network using formula

    PNG
    media_image3.png
    41
    104
    media_image3.png
    Greyscale

, as explained in the specification, p. 9 (top), as λ is equal to 1, said equation is equivalent to Equation (3)

    PNG
    media_image4.png
    37
    100
    media_image4.png
    Greyscale

i.e., “scaling the data” is to correlate inlet flow, which is proportional to number of capillaries, to number of capillaries in the selected segment.  As addressed above, Bihan et al. teach that the blood flow through the selected area (voxel, or plurality of voxels) is linearly correlated with the total capillary cross section, i.e., number of capillaries.  Further, Kassab (Am J Physiol Heart Circ Physiol 290: H894 –H903, 2006) similarly teaches that the blood flow through the selected area is linearly correlated with the number of capillaries (p. H896, left column, bottom). 

Bihan or Funk do not teach that determining perfusion would depend, specifically, on “flow at the crown being equal to the sum of flows at capillary segment”, as instantly claimed.  
However, Mittal et al. teach that blood flow analysis account for full branching pattern and vascular geometry of the tissue of interest and provides mathematical 
Although the prior art does not provide for particular calculations of perfusion based on the capillary density and flow at the crown being equal to the sum of flows at capillary segment, it would be obvious to an artisan that these parameters can be correlated using mathematical means.  Inasmuch as the references address correlation of the same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art.  


With regard to claim 7, Funk et al. teach determining capillary density (i.e., all capillaries branching from the same crown) from fluorescence images (p. 977, first paragraph).
  With regard to claims 5, 13,14 , Graham et al. (The Journal of surgical research, 1989, Vol. 47, No. 4, p. 341), or US 20060194776 (paragraph 131) teach functionally equivalent histologic measurements of capillary density or number.   One of ordinary 

With regard to claim 8, and claims dependent therefrom, it would be obvious to one skilled in the art to be motivate to correlate dosage of therapeutic drug with perfusion values.  See Pinelis et al. (PubMed ID: 6876552; Abstract).

With regard to claims 10-12 addressing correlating perfusion data from one tissue to another, Kassab (Am J Physiol Heart Circ Physiol 290: H894 –H903, 2006) teach that a set of scaling laws dictate the morphological construction of vascular trees, and that the self-similar nature of these laws implies that the analysis can be carried out on a partial tree and correlated to another area of interest.  See pages H899, H902.

With regard to claims 2-16, if there are any other differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.

Response to arguments


Applicant argues that the prior art does not teach the relation of capillarity and blood flow to perfusion between different tissues/areas of a vascular network.  In response, as now addressed in the rejection, G.S. Kassab, the inventor of the instant method, demonstrated in 2006 that a set of scaling laws dictate the morphological construction of vascular trees, and that the self-similar nature of these laws implies that the analysis can be carried out on a partial tree and correlated to another area of interest.  




Conclusion.
	No claims are allowed

 end

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As addressed in claim 1-4,6,8-12, wherein the determining is not limited to steps of histological or imaging determination (as in claims 5,8,13,14)